       2:20-cv-00334-RMG      Date Filed 02/20/20     Entry Number 14-1       Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION
                                    IN ADMIRALTY

                                              ) Civil Action No.: 2:20-cv-334-RMG
                                              )
 Carl Schroter GmbH & Co. KG,                 )
                                              )
                Plaintiff,                    )               DEFENDANT’S
                                              )         MEMORANDUM OF LAW
 vs.                                          )              IN SUPPORT OF
                                              )           MOTION TO VACATE
 Smooth Navigation S.A.                       )    WARRANT OF ATTACHMENT OF
                                              )                   VESSEL
                Defendant.                    )
                                              )


         Defendant Smooth Navigation, S.A. (“Defendant” or “Smooth”) through the restricted

appearance of its undersigned counsel Womble Bond Dickinson (US) LLP and Tisdale Law

Offices, LLC pursuant to Supplemental Admiralty Rule E(8), respectfully submits this Motion to

Vacate the Warrant of Attachment Pursuant to Admiralty Rule B issued by this Honorable Court

on January 31, 2020 (ECF No. 9). Defendant is the owner of the M/V EVOLUTION (“Vessel”),

which has been attached in the Port of Charleston since January 31, 2020. Smooth moves pursuant

to Supplemental Admiralty Rule E(4)(f) for a prompt hearing at which Plaintiff Carl Schroter

GmbH & Co. KG (“Plaintiff” or “Schroter”) shall be required to show cause why the ex parte

attachment of Plaintiff’s Vessel should not be vacated. As will be demonstrated more fully herein

and in the accompanying Declaration of Michail D. Kokkinis, President and Director of Smooth,

Plaintiff does not have a prima facie maritime claim as required by Supplemental Admiralty Rule

B. Further, equitable considerations warrant vacatur of the attachment.
    2:20-cv-00334-RMG          Date Filed 02/20/20        Entry Number 14-1        Page 2 of 21




                                PRELIMINARY STATEMENT

       An ex parte maritime attachment is an extraordinary equitable remedy which permits a

claimant to restrain another party’s property without notice. However, when the attaching party

comes to Court with unclean hands due to fraud and fails to advise the Court of the full

circumstances underlying its claim, the attachment should not stand.

       Plaintiff claims to be the “assignee of the maritime lien of Interfer-Steel and Commodities

FZE” and its numerous foreign underwriters, “and therefore prosecutes this admiralty claim as the

holder of Interfer-Steel and Commodities FZE’s claim against defendants.” (Plaintiff’s Verified

Complaint, ECF No. 1 at ¶ 3). However, the only connection to this cargo that Interfer-Steel and

Commodities FZE (“Interfer”) can establish is based upon a fraudulent bill of lading. Interfer has

no standing to sue Defendants, and Interfer has no title to the cargo. Rather, it is now clear that

Interfer engaged in fraud with PT ISPAT INDO, the purported Indonesian purchaser of the cargo

whose identity is also absent from the true bills of lading, and the intermediate Charterer of the

vessel, Sandor Shipping OU (“Sandor”) to issue fraudulent bills of lading. And even if the

fraudulent bill of lading were accepted as valid, Interfer would still have no title to the cargo, and

as a mere assignee of same, neither does the Plaintiff.

       Defendant agrees with Plaintiff that a maritime attachment under Supplemental Admiralty

Rule B is designed to assist parties in obtaining security for their potential maritime claims. In its

Complaint, Plaintiff asserts that it reserves its right to adjudicate its cargo damage claims in

London arbitration. There are two problems with this assertion: 1) Arbitration is a creature of

contract, but the Defendant has no contract with the Plaintiff or its assignor and Defendant never

agreed to arbitrate with Plaintiff, and 2) no arbitration proceeding has been commenced and there

is no indication that Plaintiff intends on doing so. Instead of seeking security for a pending or



                                                  2
    2:20-cv-00334-RMG          Date Filed 02/20/20       Entry Number 14-1         Page 3 of 21




impending arbitration or litigation, Plaintiff seeks to hold the Defendant’s property hostage for

some undisclosed period of time while threatening to pursue the claim in some unknown and

inapplicable venue.

       As to the Plaintiff’s supposed torts claims, none are cognizable in law. First, the only claim

of title to the goods and thus right to sue Interfer has is based upon a fraudulent bill of lading and

even then, it had no title. Second, the shipper’s own designated representative was always on

board the Vessel and oversaw the care of the cargo, disposing of the bailment and negligence

causes of action under any applicable law. Moreover, for reasons which escape Smooth, despite

the fact that the carriage of Plaintiff’s cargo from Iran occurred at a time when there were no US

sanctions in place relating to this activity, Plaintiff’s subrogor needed to conceal this fact and

participated in a fraud for its own purposes.

       Unlike a Fed. R. Civ. P. Rule 12(b)(6) motion, at a Rule E(4)(f) hearing, Plaintiff has the

burden to prove that it has a prima facie maritime claim against Defendant as required by

Supplemental Admiralty Rule B. Plaintiff has not alleged one, and the facts as set forth in this

motion foreclose one. In addition, Defendant will shortly file a motion to assess custodia legis

costs incurred during Plaintiff’s attachment of its Vessel and to require the posting of security for

future costs.   In addition, the Defendant reserves the right to seek damages for wrongful

attachment.     As a result of the cargo’s origin in Iran, Defendant’s insurer is unable to post

substitute security of any kind for the vessel. If the vessel is not released from attachment,

Defendant’s prompt demise is certain.

                      FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff commenced this action on January 30, 2020 with the filing of its Verified

Complaint. (ECF No. 1). The Complaint alleges two tort claims: negligence (Cause of Action



                                                  3
    2:20-cv-00334-RMG            Date Filed 02/20/20       Entry Number 14-1       Page 4 of 21




One) and bailment (Cause of Action Two). Cause of Action Three requests attachment of the M/V

EVOLUTION pursuant to Supplemental Admiralty Rule B. The Plaintiff’s Complaint does not

seek the arrest of the vessel pursuant to Supplemental Admiralty Rule C despite conflicting

allegations in the Summons and Complaint that might be read to the contrary.

Plaintiff’s Verified Complaint

       Although the introductory paragraph of Plaintiff’s Complaint refers to the M/V

EVOLUTION as a Defendant in rem and the Summons seeks to effect service of process of the

Complaint on the vessel instead of on Smooth, Plaintiff does not plead any facts which would

support an in rem claim against the Vessel and does not include the Vessel in the caption or identify

the Vessel in rem as one of the parties to the action. Furthermore, there is only a prayer for

attachment pursuant to Admiralty Rule B, and no prayer for arrest pursuant to Admiralty Rule C

(Verified Complaint, ECF 1, pg. 7, ¶ 2). Thus, the Vessel is not a party to this action but is instead

the Defendant’s property being attached to secure Plaintiff’s in personam claim against the

Defendant.

       The following facts are allegations from Plaintiff’s Verified Complaint which Defendant

reserves the right to address in accordance with the Federal Rules of Civil Procedure. Defendant

denies nearly all the facts in the Verified Complaint, denies responsibility for the alleged cargo

damage, and is not liable to Plaintiff under any theory.

       Notably, Plaintiff is alleged to be the assignee, rather than an actual party, to the claims

stemming from these transactions. (Id. at ¶ 3). Plaintiff alleges that its assignor/subrogor Interfer

purchased 15,095.638 metric tons of direct reduced iron (“DRI”) from CGT Middle East, LLC

which Interfer is alleged to have sold to PT Ispat Indo for delivery to a port in Indonesia. (Id. at ¶

6). It is further alleged that Smooth chartered the M/V EVOLUTION to non-party Sandor



                                                  4
    2:20-cv-00334-RMG          Date Filed 02/20/20       Entry Number 14-1         Page 5 of 21




Shipping OU (“Sandor”) and that Interfer contracted with Sandor to ship the cargo from Iran to

Indonesia. (Id. at ¶ 8-10). In reality, unbeknownst to Defendant, Interfer sub-chartered the Vessel

from Sandor. Neither the Verified Complaint nor its attachments contain any evidence or even

allegations that Interfer entered into any contract or agreement with Defendant Smooth.

Paragraphs 12 through 18 of the Verified Complaint purport to detail a cargo damage claim, all of

which Defendant disputes, and are not relevant to this Motion to Vacate.

       The First Cause of Action purports to assert a negligence claim but does detail how

Defendant Smooth owed a duty to a party with whom it had no privity and who was not a party to

the bills of lading. Plaintiff also fails to disclose what legal regime it contends governs the action.

(Id. at ¶ 4-5, 19-21). The Second Cause of Action, for Bailment, incorporates previous allegations

but does not allege the element of exclusive control required to state a claim for bailment under

maritime law. (Id. at ¶ 22-25). Exclusive control, in fact, did not exist at any time during the

Defendant’s carriage of the cargo. The Third Cause of Action requesting a maritime attachment

under Rule B correctly alleges that Smooth is a non-resident with no offices in the State of South

Carolina and that Smooth owns the M/V EVOLUTION. (Id. at ¶ 27, 28). As discussed later

herein, a critical element to a Rule B attachment is the averment of a cause of action cognizable in

maritime law, yet none is included in this Complaint.

       Paragraph 33 alleges that Plaintiff’s claim against Defendant is subject to arbitration in

London, England and that Plaintiff “reserves its right to proceed with arbitrating the merits of its

claims with the Defendant.” (Id. at ¶ 33). Remarkably, Plaintiff does not allege that Interfer was

signatory to any contract with Defendant, let alone one which requires arbitration of disputes

between them. No contract is alleged because none exists. Nor does Plaintiff allege that it has

commenced arbitration in London or even that it intends to do so at some point in the future.



                                                  5
    2:20-cv-00334-RMG                Date Filed 02/20/20           Entry Number 14-1             Page 6 of 21




The Head Charter Party Between Defendant and Sandor

         Defendant Smooth and non-party Sandor entered a charter party dated June 15, 2018 by

which Smooth agreed to charter the M/V EVOLUTION to Sandor. (Hereinafter referred to as

“head charter party”) (Kokkinis Decl. ¶ 4, Exhibit 1). The head charter party consists of a fixture

recap which incorporated a New York Produce Exchange Time Charter which is governed by

English law. The charter places the responsibility for loading and stowing the cargo on Sandor,

not on the Defendant. The head charter party was for a one-time charter trip always trading via

safe passages and carrying “direct reduced iron” or DRI-B in bulk from Iran to a port of discharge

to be designated within the Singapore-Japan range. (Id.). It further provided that the shippers are

to appoint a specialized supercargo 1 who will sail with the vessel at all times until the completion

of discharge. (Id. at pg. 10 of 19). Sandor was responsible for placing adequate piping in the cargo

holds and to seal the cargo holds under advice of the supercargo and master’s direction and

supervision. (Id. at pg. 11 of 19).

         The head charter party further provides that all bills of lading will strictly conform to the

mate’s receipts, even if the Charterer, Sandor, issues them. (Id. at pg. 13 of 19). Prior to issuance

of any bills of lading, Sandor was to provide a draft copy to Smooth for its approval. (Id.). Only

after Smooth provided written approval was Sandor authorized to issue the original bill of lading.

(Id.). Finally, the charter party provided that the port of loading in Iran must be clearly mentioned

on the mate’s receipts, cargo manifests, and the bills of lading “under all circumstances.” (Id. at

pg. 14 of 19).




1
  In this context, a “supercargo” is a personal representative of the cargo shipper who sails aboard the ship to monitor
the stowage and condition of the cargo for the duration of the subject voyage.

                                                           6
    2:20-cv-00334-RMG           Date Filed 02/20/20       Entry Number 14-1         Page 7 of 21




The True Bills of Lading

        As mentioned above, the head charter party between Smooth and Sandor provides that all

bills of lading are to be in strict conformity with the mate’s receipts and that, if loading is to occur

in Iran, that the Iran port of loading is to be clearly mentioned on the bills of lading under all

circumstances. (Kokkinis Decl. ¶ 10).

        Upon the completion of loading at Bandar Abbas, Iran, on June 28, 2018, three bills of

lading were issued with Smooth’s consent by the Charterers’ local agent on behalf of the Master.

(Kokkinis Decl., ¶ 5, Exhibit 2). Each bill of lading identified a different shipper: Dubral

Industries, Pars Diba, of Tehran, Iran; Banyan Co. of Tehran, Iran; and the Pension Fund Trading

Company. The bills of lading were all non-negotiable and consigned to CGT Middle East, Dubai,

UAE. Each bill of lading identified Bandar Abbas, Iran as the port of loading and Surabaya,

Indonesia as the port of discharge.

The Sub-Charter Party Between Sandor and the Plaintiff’s Alleged Assignor, Interfer

        Under the head charter party, Sandor had the right to sub-charter the vessel with

“Charterers’ remaining responsible for the fulfillment of this Charter Party.” (Kokkinis Decl., ¶

4, Exhibit 1). Almost one year after the discharge of the subject cargo in Indonesia, Plaintiff

presented a $1.5 million claim for cargo damage to Smooth and provided Smooth for the first time

with a copy of the sub-charter between Sandor and newcomer Interfer, as well as a different and

previously undisclosed bill of lading. (Kokkinis Decl., ¶ 8). The sub-charter party between Sandor

and Interfer consists of a GENCON 1994 Uniform General Charter form and Additional Clauses

dated May 5, 2018. (Exhibit 4 to Declaration of Kokkinis). The charter party provides for the

carriage of minimum 15,000 metric tons bulk DRI from Bandar Abbas to Surabaya. The cargo

was to be loaded, stowed, and secured by the charterers (Interfer) free of any risk or liability to the



                                                   7
    2:20-cv-00334-RMG               Date Filed 02/20/20           Entry Number 14-1            Page 8 of 21




owners (Sandor). (Id. at ¶ 5(a)). Unlike the head charter, Clause 26 of the sub-charter permits

bills of lading to be issued which do not conform to the mate’s receipts. (Id. at ¶ 26). Clause 26

of the sub-charter then provides, “[c]harterers have the option that loading port in Bs/l will show

as ‘Jebel Ali’ against LOI.” (Id.) This sentence permits fraudulent bills of lading to be issued,

specifically authorizing the Port of Loading to be falsified to the free port of Jebel Ali, Dubai,

rather than the diplomatically more problematic Port of Bandar Abbas, in Iran. Defendant was

unaware of this provision and had no involvement in its drafting or operation.

         The sub-charter also permitted a supercargo to monitor the cargo while on board the Vessel.

(Id. at ¶ 36). As noted supra, the supercargo attended on board the Vessel and monitored the cargo

on a daily basis throughout loading, the ocean voyage, and through the completion of discharge.

The Fraudulent Bill of Lading

         As with the secret sub-charter, until receipt of this claim, Smooth was equally unaware that

another (fraudulent) bill of lading, other than the true bill of lading authorized by the Master, was

issued for this cargo. Instead of the non-negotiable bills of lading which Smooth authorized, this

unauthorized bill of lading was negotiable and entirely different. Instead of the three shippers

identified above, the shipper was identified as Interfer. 2 Instead of being non-negotiable and

consigned directly to CGT Middle East, the unauthorized bill of lading was consigned “To Order,”

making it a negotiable document. And instead of identifying the load port as Bandar Abbas, Iran,

the port of loading was mis-identified as Jebel Ali, Dubai, UAE. This bill of lading did not

conform to the Mate’s Receipts and was not authorized, approved, or signed by the vessel’s Master.

         As the sub-charterer and shipper on the fraudulent bill of lading, whether as a matter of

contract or tort, Interfer had no privity of contract with Defendant Vessel Owners, and therefore


2
 That is, the shippers Dubral Industries, Pars Diba, of Tehran, Iran; Banyan Co. of Tehran, Iran; and the Pension Fund
Trading Company.

                                                          8
    2:20-cv-00334-RMG           Date Filed 02/20/20       Entry Number 14-1         Page 9 of 21




Vessel Owners never owed any duty of care to Interfer under any legal regime. So egregious is

the issuance of a fraudulent bill of lading that, when a U.S. port is involved, it is a criminal act to

issue one, potentially subjecting the responsible party to imprisonment for up to five years. See

49 U.S.C. § 80116.

Interfer’s alleged sale to PT Ispat Indo

        According to Plaintiff’s Complaint, “Interfer…sold the 15,095.638 metric tons of Direct

Reduced Iron (Type B) to PT Ispat Indo and agreed to deliver [it]…to the port of Surabaya,

Indonesia.” (Verified Complaint at ¶ 7). According to the claim documents presented by Plaintiff,

the cargo was sold to PT Ispat Indo on a CIF basis. (Kokkinis Decl., ¶ 16). Even if the bill of

lading was not fraudulent, under Interfer’s terms of sale, title to the goods passed to the Buyer, PT

Ispat Indo immediately upon loading. Accordingly, Interfer had no title to the cargo in question,

and thus neither Interfer nor its assignee, the Plaintiff, has title to sue the Defendant.

        Why is the true title holder, PT Ispat Indo, not bringing this claim? Why is Plaintiff not

assigned the rights of PT Ispat Indo? PT Ispat Indo is a very substantial steel producing company

in Indonesia. (See generally www.ispatindo.com) which is part of Arcelor Mittal, a major

international steel-producing company with offices around the world, including in the United

States. Although the loading of the cargo in Iran was not then subject to U.S. sanctions when

carried and delivered in Indonesia, either to avoid scrutiny in the United States or Customs’

regulations or fees in Indonesia, Interfer issued the fraudulent bill of lading by eliminating any

reference to Iran. Whatever Interfer’s motivation to issue the fraudulent bill of lading, this scheme

cannot be rewarded. As a result of its assignor’s having issued the fraudulent bill of lading, the

Plaintiff has come into Court with unclean hands even as it seeks one of the most extraordinary of

equitable remedies, the ex parte attachment of the Vessel.



                                                   9
   2:20-cv-00334-RMG          Date Filed 02/20/20       Entry Number 14-1         Page 10 of 21




The Charleston Attachment

       On January 31, 2020, the United States Marshal for the District of South Carolina served

the Writ of Attachment on the Defendant’s Vessel, which has been restrained since that time.

Every day the Vessel remains under attachment in Charleston, Smooth suffers significant monetary

and reputational harm. (Kokkinis Decl. ¶ 20). There is no possibility of substitute security in this

case because the Vessel’s insurer cannot issue such substitute security. Moreover, Smooth

Navigation is itself unable to post security in lieu of the Vessel. (Kokkinis Decl. ¶ 19). Thus, if

the attachment is not vacated promptly and the Vessel remains under attachment, Smooth will fold.

(Kokkinis Decl. ¶ 21).

       Pursuant to Supplemental Admiralty Rule E(4)(f), Defendant respectfully requests that the

Plaintiff be required to show cause why the attachment should not be vacated. Defendant

respectfully requests a hearing on an urgent basis pursuant to Supplemental Admiralty Rule

E(4)(f).

                                      LEGAL STANDARD

       “Whenever property is arrested or attached, any person claiming an interest in it shall be

entitled to a prompt hearing at which the plaintiff shall be required to show why the arrest or

attachment should not be vacated or other relief granted.” Dry Handy Investments, Ltd. v. Corvina

Shipping Co. S.A., 988 F. Supp. 2d 579, 581–82 (E.D. Va. 2013) (citing Fed. R. Civ. P. Adm.

Supp. R. E(4)(f)).

       After receiving notice of Supplemental Rule B attachment, the defendant is entitled to

contest the attachment at a prompt hearing pursuant to Rule E(4)(f). Vitol, S.A. v. Primerose

Shipping Co., 708 F.3d 527, 541 (4th Cir. 2013). To avoid vacatur of attachment, it is the plaintiff's

burden to show that “1) it has a valid prima facie admiralty claim against the defendant; 2) the



                                                 10
     2:20-cv-00334-RMG         Date Filed 02/20/20       Entry Number 14-1         Page 11 of 21




defendant cannot be found within the district; 3) the defendant’s property may be found within the

district; and 4) there is no statutory or maritime law bar to the attachment.” Id. (citing Aqua Stoli

Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006)).

        If the plaintiff “fails to sustain his burden of showing that he has satisfied the requirements

of Rule B and E,” the attachment must be vacated. Aqua Stoli, 460 F.3d at 445; Dry Handy

Investments, Ltd., 988 F. Supp. 2d at 581–82.

                                           ARGUMENT

I.      Plaintiff cannot satisfy requirements of Supplemental Admiralty Rule B

        Supplemental Rule B provides in pertinent part:

               If a defendant is not found within the district when a verified
               complaint praying for attachment and the affidavit required by Rule
               B(1)(b) are filed, a verified complaint may contain a prayer for
               process to attach the defendant's tangible or intangible personal
               property—up to the amount sued for—in the hands of garnishees
               named in the process.

Fed. R. Civ. P. Adm. Supp. R. B(1)(a).

        Rule B provides for quasi in rem jurisdiction; that is, where a defendant cannot be served

in the forum district, he may nevertheless be subject to the Court’s authority if he owns personal

property located within the forum district. Woodlands Ltd. v. Nationsbank, N.A., 164 F.3d 628,

No. 97-1813, 1998 WL 682156, at *4 (4th Cir. 1998) (“In a Rule B attachment case, jurisdiction

is derived from the attachment of the property of the defendant. A Rule B attachment case is,

therefore, a quasi in rem action instituted for the purpose of (1) asserting jurisdiction over the

defendant in personam through the property and (2) to assure satisfaction of any judgment.”).

        Accordingly, for a maritime attachment to issue, the following conditions must be met: (1)

that the party seeking to effect attachment has a prima facie valid admiralty claim, (2) defendant

cannot be located within the district, (3) defendant owns tangible or intangible personal property

                                                  11
     2:20-cv-00334-RMG         Date Filed 02/20/20       Entry Number 14-1         Page 12 of 21




located within the district, (4) there is no statutory or maritime bar to the attachment. (citing Vitol,

S.A. v. Primerose Shipping, Co., 708 F.3d 527, 541 (4th Cir. 2013); Aqua Stoli Shipping Ltd., 460

F.3d at 445, abrogated on other grounds by Shipping Corp. of India Ltd. v. Jalhi Overseas Pte

Ltd., 585 F.3d 58 (2d Cir. 2009); Evridiki Navigation. Inc. v. Sanko S.S. Co. Ltd., 880 F. Supp. 2d

666 (D. Md. 2012); THOMAS J. SCHOENBAUM, ADMIRALTY AND MARITIME LAW § 21:3 (6th ed.

November 2019 Update).

        In order to obtain an attachment, the plaintiff must plead legally sufficient facts to support

a conclusion that it is entitled to an attachment. DS-Rendite Fonds Nr. 108 VLCC Ashna GmbH &

Co. Tankschiff KG v. Essar Capital Ams. Inc., 882 F.3d 44, 50 (2d Cir. 2018), Peninsula Petroleum

Ltd. v. New Econ. Line Pte Ltd., No. 09 CIV. 1375 (PGG), 2009 WL 702840, at *2 (S.D.N.Y.

March 17, 2009).

        If the Court orders attachment, then “any person claiming an interest in [the property] shall

be entitled to a prompt hearing at which the plaintiff shall be required to show why the arrest or

attachment should not be vacated.” Fed. R. Civ. P. Supp. R. E(4)(f). These procedures allow

maritime plaintiffs to assert claims against a defendant “over whom the court does not (otherwise)

have personal jurisdiction, by seizing property of the defendant (alleged to be in the hands of a

third party).” DS-Rendite Fonds Nr. 108 VLCC Ashna GmbH & Co. Tankschiff KG, 882 F.3d at

47; Submersible Sys., Inc. v. Perforadora Cent., S.A. de C.V., 249 F.3d 413, 421 (5th Cir. 2001).

Any plaintiff seeking an initial ex parte order of attachment or garnishment bears the burden of

establishing the right to attachment. Icon Amazing, LLC v. Amazing Shipping, Ltd., 951 F. Supp.

2d                          909,                         915                           (S.D.Tex.2013)

(citing Aqua Stoli Shipping, Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006));

DS-Rendite Fonds Nr. 108 VLCC Ashna GmbH & Co. Tankschiff KG, 882 F.3d at 48. Ultimately,



                                                  12
      2:20-cv-00334-RMG         Date Filed 02/20/20       Entry Number 14-1         Page 13 of 21




the decision to grant or deny a motion for order of attachment rests in the trial court’s

discretion. See DS-Rendite Fonds Nr. 108 VLCC Ashna GmbH & Co. Tankschiff KG, 882 F.3d at

48, 51; see also E.N. Bisso & Son, Inc. v. Bouchard Transportation Co., Inc., No. CV SAG-19-

3629, 2019 WL 7185555, at *1 (D. Md. Dec. 26, 2019).

         When a party brings a motion to vacate a maritime attachment under Rule E, “the plaintiff

must demonstrate that ‘reasonable grounds’ exist for the attachment…. This involves review not

only of the adequacy of the allegations in the complaint, but also any evidence submitted by the

parties.” Emeraldian Ltd. P’Ship v. Wellmix Shipping Ltd., No. 08 CIV 2991 (RJH) 2009 WL

3076094, at *3 (S.D.N.Y. Sept. 28, 2009), citing Wajilam Exports (Singapore) Pte. Ltd. v. ATL

Shipping Ltd., 475 F. Supp. 2d 275, 278 (S.D.N.Y. 2006).

         In this case, Plaintiff lacks a prima facie maritime claim and has failed to advise the Court

of the underlying proceedings in which it intends to adjudicate the merits of its purported dispute

with Defendant. As such, the ex parte attachment should be vacated.

II.      Interfer’s only connection to the Defendant and this cargo is the fraudulent bill of
         lading. This attachment must be vacated.
         It is indisputable that the Plaintiff’s assignor was party to a conspiracy to issue a fraudulent

bill of lading concerning the cargo in dispute. This bill of lading is the only document establishing

Interfer’s connection to this cargo. It is universally accepted that courts in the United States will

not render aide to a party to a fraudulent bill of lading.

         A bill of lading is a document of dignity and courts should do everything in their
         power to preserve its integrity in international trade for there, especially, confidence
         is of the essence.




                                                   13
   2:20-cv-00334-RMG           Date Filed 02/20/20        Entry Number 14-1      Page 14 of 21




The CARSO, 43 F.2d 736, 744 (D.N.Y. 1930); aff’d in part, rev’d in part on other grounds. 53

F.2d 374 (2d Cir. 1931).

        It is axiomatic that a party may not benefit from its own fraudulent conduct. “The doctrine

of in pari delicto prevents a party from suing others for a wrong in which the party itself

participated. A court ‘will not aid a fraudfeasor who invokes the court's jurisdiction’ to relieve it

of the consequences of its fraud.” In re Parmalat Sec. Litig., 421 F. Supp. 2d 703, 713 (S.D.N.Y.

2006) (internal quotation omitted); see Hunter v. Wheate, 289 F. 604, 606 (D.C. Cir. 1923) (stating

that the “support of this proposition are numerous”); Levy v. Kansas City, Kan., 168 F. 524, 525

(8th Cir. 1909); see also Trustees of Aftra Health Fund v. Biondi, No. 99 C 1286, 2000 WL

1129988, at *2 (N.D. Ill. Aug. 9, 2000), aff'd, 303 F.3d 765 (7th Cir. 2002) (there is “[a] long and

unbroken series of precedents [that] establishes the rule that courts will not aid a fraudfeasor who

invokes the court's jurisdiction to profit from his own fraud by recovering damages.”) (internal

citation omitted).

        This principle has not lost its traction in more recent times. “Undoubtedly, one of the most

fundamental maxims underpinning law is that one ought not be permitted to profit from their own

wrongs.” Snyder v. PNC Bank, NA, No. 3:12-CV-000002, 2013 WL 1089877, at *4 (E.D. Tenn.

Mar. 15, 2013). “No one shall be permitted to profit by his own fraud, or to take advantage of his

own wrong, or to found any claim upon his own inequity.” Id. (internal quotation omitted). The

Court in Snyder details in length the prevalence of this principle not only in U.S. jurisprudence but

as “universal law administered in all civilized countries.” Id. (internal quotation omitted).

III.    Even under its fraudulent bill of lading Interfer has no standing to sue Defendant.

        Even if we ignore the un-ignorable and assume the fraudulent bill of lading was not

fraudulent, Interfer and the Plaintiff, its subrogee, have no title to sue.

                                                   14
   2:20-cv-00334-RMG            Date Filed 02/20/20       Entry Number 14-1          Page 15 of 21




        Under a CIF contract, title and risk often passes to the Buyer upon loading onto the vessel.

International    Chambers       of   Commerce        (“ICC”),     Incoterms      2010,    available     at

https://iccwbo.org/resources-for-business/incoterms-rules/incoterms-rules-2010/, (last visited on

February 19, 2020, 1:22PM); see also In re World Imports, 516 B.R. 296, 302 (Bankr. E.D. Pa.

2014) (same, discussing change from 2000 version).

        The same is true under English law, the law incorporated in Smooth’s head charter party.

Under the CIF contract, property and risk transfers to the buyers of the cargo upon delivery of the

documents against which payment is made. In The Julia, Lord Simmonds said that it was a

“salient characteristic of a c.i.f., contract that the property not only may but must pass by delivery

of the documents against which payment is made.” [1949] A.C. 293 at 317. The commercial

invoice issued by Interfer states that “the payable amount” must be “received at Seller’s account

latest 3 (three) days after receipt of copy of Bill of Lading and invoice by email.” Id. The

commercial invoice is dated 28.06.2018 which is the date of the bill of lading. The vessel arrived

at Surabaya on 17 July i.e. 20 days later.

        Where a plaintiff is neither a signatory to the contract of carriage nor the title holder of the

goods at the time of the loss, that plaintiff lacks title to sue. United States v. Central Gulf Lines,

Inc., 699 F.2d 243, 245 (5th Cir. 1983). “Any suit for recovery of the value of the missing [cargo]

would have to be grounded upon a breach of the contract of carriage, to which the United States is

not a signatory.” Id.

        Because Interfer was neither in contractual privity with Defendant nor the title holder of

the cargo at the time of the loss, Plaintiff, as assignee of Interfer, had no title to sue. The attachment

should be vacated.




                                                   15
   2:20-cv-00334-RMG          Date Filed 02/20/20       Entry Number 14-1         Page 16 of 21




IV.    Defendant is under no obligation to arbitrate the merits of this dispute with Plaintiff
       because it is not party to any agreement, much less to an enforceable arbitration
       agreement, with Plaintiff.

       It is well settled law that since arbitration is a creature of contract, a non-signatory to the

arbitration clause cannot be bound to arbitrate. See e.g. Nolde Bros. v. Local No. 358, Bakery &

Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 250 (1977)(citing Steelworkers v. Warrior

& Gulf Nav. Co., 363 U.S. 574, 582 (1960); e.g., Gateway Coal Co. v. Mine Workers, 414 U.S.

368, 374 (1974); John Wiley & Sons v. Livingston, supra, 376 U.S. 543, 547 (1964); Atkinson v.

Sinclair Refining Co., 370 U.S. 238, 241 (1962)); Marrowbone Dev. Co. v. Dist. 17, United Mine

Workers of Am., 147 F.3d 296, 300 (4th Cir. 1998).

       Arbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit. East Coast Hockey League, Inc. v. Professional

Hockey Players Ass’n, 322 F.3d 311, 314 (4th Cir. 2003) (quoting AT & T Techs., Inc. v.

Communications Workers of Am., 475 U.S. 643, 648 (1986) (internal quotation marks omitted)).

In situations that involve a charter party or bills of lading, a court may compel arbitration only

when the dispute arises under a contract that includes or incorporates an arbitration clause. See,

e.g., Barna Conshipping, S.L. v. 2000 Metric Tons, More or Less, of Abandoned Steel, No.

2:08CV612, 2011 WL 13195916, at *2 (E.D. Va. Apr. 29, 2011); (citing F.D. Import & Export

Corp. v. M/V REEFER SUN, 248 F. Supp.2d 240, 250 (S.D.N.Y. 2002) (“Plaintiff’s claims related

to the planting and maintenance of the fruit are not within the scope of the arbitration clause

because they do not touch matters covered under the Charter Party or Bills of Lading.”)). Here,

there is no contract or bill of lading to which both Plaintiff and Defendant are parties. As such,

London arbitration cannot be the forum which will decide the merits of the underlying dispute for

which Plaintiff seeks security.



                                                 16
     2:20-cv-00334-RMG         Date Filed 02/20/20        Entry Number 14-1         Page 17 of 21




        In a situation very similar to the instant case, a district court in the Second Circuit held that

a vessel owner could not be bound by an arbitration clause contained in a sub-charter of the vessel.

BS Sun Shipping Monrovia v. Citgo Petroleum Corp., 509 F. Supp. 2d 334, 346–47 (S.D.N.Y.

2007). The BS Sun Court cited a prior decision where Judge Mukasey noted that where a shipowner

charters a vessel, and the vessel is subsequently subchartered, the shipowner has no rights to invoke

the arbitration clause of the subcharter, as “the shipowner is not a party to the subcharter.” Id.

(citing Thyssen, Inc. v. M/V MARKOS V, No. 97 Civ 6181 (MBM), 1999 WL 619634, at 3

(S.D.N.Y. Aug. 16, 1999), Aff’d sub nom. Thyssen, Inc. v. Calypso Shipping Corp. S.A., 310 F.3d

102(2d Cir. 2002)). The BS Sun court held that conversely, the sub-charterer had no rights to

invoke the subcharter's arbitration clause against the shipowner. In this case, the Plaintiff’s

assignor / subrogor was not party to any agreement with Defendant which contained an arbitration

clause. As such, Plaintiff is unable to compel Defendant to arbitrate in London.

V.      Plaintiff’s Tort Claims are not legally cognizable against Defendant

        A.      Negligence

        It is not at all clear which law applies to Plaintiff’s substantive claims since other than the

fact that Plaintiff elected to attach Defendant’s asset in this Judicial District, this dispute has zero

connection to the United States. The choice-of-law analysis provided by the Supreme Court

in Lauritzen v. Larsen, 345 U.S. 571, (1953) will determine the applicable law. See

also Hawkspere Shipping Co. v. Intamex, S.A., 330 F.3d 225, 234 (4th Cir. 2003).

Under Lauritzen, a court must consider seven factors in determining the governing law for a

particular dispute: (1) the place of the wrongful act, if any; (2) the law of the flag; (3) the domicile

of the plaintiff; (4) the domicile of the shipowner; (5) the place of the contract; (6) the

inaccessibility of a foreign forum; and (7) the law of the forum. 345 U.S. at 583–92. The laws of



                                                   17
   2:20-cv-00334-RMG           Date Filed 02/20/20       Entry Number 14-1         Page 18 of 21




Greece, the Republic of Liberia, Iran, Indonesia, the United Kingdom, and the United States are

all potentially applicable to Plaintiff’s purported claims.

       However, the undisputed fact is that the Charterer was responsible to safely load and stow

the cargo and Interfer’s supercargo monitored the cargo from loading to discharging, which

seriously undercuts any notion that Defendant breached any duty it owed to Interfer. The plain

text of the sub-charter provides that Interfer as sub-charterer is responsible for loading and stowing

the cargo. (Kokkinis Decl. Exhibit 4, ¶ 5(a)). Plaintiff’s appointed supercargo was contractually

required to monitor the cargo on board at every stage. Despite this language, Plaintiff has attached

Defendant’s property and claims that Defendant is somehow liable under some unspecified

country’s law. Interfer’s purported claim that Defendant owed it a duty of some kind is likewise

undercut by the fact that Interfer’s only connection to the cargo at issue is through a fraudulent bill

of lading.    As the party bearing the burden to show reasonable grounds for this attachment,

Plaintiff cannot demonstrate it possesses a viable tort claim against Defendant. As such, Plaintiff

has no prima facie maritime claim and the attachment should be vacated.

       B.      Bailment

       Bailment is the delivery of goods or personal property to the bailee in trust, under an

express or implied contract, which requires the bailee to perform the trust and either to redeliver

the goods or otherwise dispose of the goods in conformity with the purpose of the trust. Ice Fern

Shipping Co. v. Golten Serv. Co., No. 1:04-CV-20741, 2005 WL 3692840, at *2 (S.D. Fla. Mar.

22, 2005). Under general admiralty law, bailment does not arise unless delivery to the bailee is

complete and the bailee has exclusive possession of the bailed property, even as against the

property owner. Here, Plaintiff’s Complaint fails to allege either exclusive control or the existence

of privity between itself and Smooth. Further, incontrovertible evidence establishes that Interfer-



                                                  18
   2:20-cv-00334-RMG         Date Filed 02/20/20      Entry Number 14-1        Page 19 of 21




Steel maintained control of the cargo through the permanent presence of its appointed supercargo

onboard the Vessel.

       To prevail under the bailment theory, there must have been a bailment relationship between

the claimant and the ship owner or manager. Man Ferrostaal, Inc. v. M/V Akili, 704 F.3d 77, 88

(2d Cir. 2012); See also Rationis Enters. Inc. of Pan. v. Hyundai Mipo Dockyard, Co., Ltd., 426

F.3d 580, 587 n. 3 (2d Cir.2005). A “bailment does not arise unless delivery to

the bailee is complete and he has exclusive possession of the bailed property.” Id. (quoting

Thyssen Steel Co. v. M/V Kavo Yerakas, 50 F.3d 1349, 1355 (5th Cir.1995)). When a charterer has

taken responsibility for stowage of cargo aboard a ship, the ship owner does not

have exclusive possession and cannot be held liable as a bailee. Id. Therefore, “no inference of

negligence against the bailee arises if his possession of the damaged bailed property was

not exclusive of that of the bailor.” Man Ferrostaal, Inc., 704 F.3d at 88; United States v.

Mowbray's Floating Equip. Exchange, Inc., 601 F.2d 645, 647 (2d Cir.1979); Pan–Am. Petrol.

Transp. Co. v. Robins Dry Dock & Repair Co., 281 F. 97, 107 (2d Cir.1922).


       Here, the head charter party between Smooth and Sandor provides that Sandor was to

provide a supercargo to monitor the cargo and oversee its stowage and transport. (Kokkinis Decl.,

Exhibit 1). Indeed, the supercargo designated by the Plaintiff attended on board the Vessel from

the inception of loading of the cargo and was aboard the Vessel until discharge of the cargo was

complete. (Kokkinis Decl., Exhibit 6, ¶ 1.7, ¶ 5.3). Throughout the voyage, the supercargo

conducted daily monitoring of the cargo temperature of all holds. (Id.).

       Further, the sub-charter party between Sandor and Interfer-Steel provided that Interfer-

Steel was responsible to load and stow its cargo. Thus, there is no possibility that Plaintiff can

satisfy its burden to show exclusive control by Defendant. It hasn’t even plead exclusive control.

                                               19
   2:20-cv-00334-RMG          Date Filed 02/20/20      Entry Number 14-1        Page 20 of 21




VI.     A Manifest Want of Equity on the Part of the Plaintiff Warrants Vacatur

        Plaintiff’s failure to advise the Court of the complete circumstances forming the basis of

its cargo claim, specifically the fraudulent bills of lading and sub-charter party provisions

authorizing same, warrants vacatur of the attachment order. See Noble Res. Pte. Ltd v. Metinvest

Holding Ltd., 622 F. Supp. 2d 77, 82–83 (S.D.N.Y. 2009) (citing Maersk, Inc. v. Neewra, Inc., 443

F.Supp.2d 519, 528 (S.D.N.Y.2006) (because attachment is an equitable remedy, a district court

has “inherent authority to vacate an attachment ‘upon a showing of “any improper practice” or a

“manifest want of equity on the part of plaintiff” ’”) (in turn quoting Blake Mar., Inc. v. Petrom

S.A., No. 05 Civ. 8033(PAC), 2005 WL 2875335, at *2 (S.D.N.Y. Oct. 31, 2005)) (quotations and

citations omitted). Parties proceeding on an ex parte basis have a special obligation to ensure that

the representations they are making to the Court, and the facts they are verifying in a verified

complaint, are true. Noble Res. Pte. Ltd v. Metinvest Holding Ltd., 622 F. Supp. 2d 77, 83

(S.D.N.Y. 2009)(internal citations omitted); Transfield ER Cape Ltd. v. STX Pan Ocean Co.

Ltd., No. 09 Civ. 1250(JGK), 2009 WL 691273, at *4 (S.D.N.Y. Mar. 17, 2009)

(“In ex parte proceedings such as Rule B attachments, parties have a heightened obligation to

bring material facts to the attention of the Court, even, and indeed, particularly when they are

adverse.”)

        Plaintiff’s ex parte restraint of Defendant’s Vessel based on incomplete submissions which

omit Plaintiff’s unclean hands and outright fraud must not be condoned. Its failure to even

acknowledge the fraudulent bills of lading should tell the Court all It needs to know about

Plaintiff’s claims.




                                                20
   2:20-cv-00334-RMG         Date Filed 02/20/20     Entry Number 14-1       Page 21 of 21




                                       CONCLUSION

       Based upon the foregoing, the Defendant prays that this Court set an immediate hearing at

which Plaintiff must show cause as to why this attachment should not be vacated.



Respectfully submitted, this 20th Day of February 2020 at Charleston, South Carolina.


                                             WOMBLE BOND DICKINSON (US) LLP

                                             /s/ Ryan Gilsenan____________________
                                             Ryan D. Gilsenan, Fed ID No. 9837
                                             5 Exchange Street
                                             P.O. Box 999
                                             Charleston, South Carolina 29401
                                             (843) 720-4617
                                             Email:
                                                     Ryan.gilsenan@wbd-us.com

                                             Thomas L. Tisdale (Pro Hac Vice forthcoming)
                                             Timothy J. Nast (Pro Hac Vice forthcoming)
                                             Tisdale Law Offices, LLC
                                             200 Park Avenue, Suite 1700
                                             New York, New York 10166
                                             (212) 354-0025
                                             Email:
                                                    ttisdale@tisdale-law.com
                                                    tnast@tisdale-law.com

                                             Counsel for the Defendant Smooth Navigation
                                             S.A.




                                              21
